Trespass to realty. Plaintiff has verdict for $148.18. One of the defendants, pressing the usual general motion grounds, moves for a new trial. There was evidence enough to furnish a basis for the finding of an unwarrantable entry on the land of the plaintiff. The injury consisted in tearing down a fence, swamping, road making, and cutting and carrying away trees. The amount of damages, in a case of this kind, rests largely in the discretion of the jury, whose verdict is not disturbable as excessive unless the award, considered in connection with the facts in evidence, creates a belief that the jury was influenced by improper motives, or fell into some error. In this case, there is no room for any such presumption. The verdict is not clearly excessive. Motion overruled. Matthews & Varney, for plaintiff. Ray P. Hanscom, E. P. Spinney, F. R. Miller, for defendants.